State of New York
                    Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: January 12, 2017                    106693
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

RICHARD SHORTELL,
                    Appellant.
________________________________


Calendar Date:   November 14, 2016

Before:   McCarthy, J.P., Garry, Rose, Mulvey and Aarons, JJ.

                              __________


     Theodore J. Stein, Woodstock, for appellant.

      Andrew J. Wylie, District Attorney, Plattsburgh (Nicholas
J. Evanovich of counsel), for respondent.

                              __________


McCarthy, J.P.

      Appeal from a judgment of the Supreme Court (Lawliss, J.),
rendered January 6, 2014 in Clinton County, upon a verdict
convicting defendant of the crimes of criminal contempt in the
second degree and aggravated family offense.

      Defendant was charged in a two-count indictment with
criminal contempt in the second degree and aggravated family
offense stemming from the violation, in May 2013, of an order of
protection directing defendant to stay 1,000 feet from the
victim. As a prerequisite to charging defendant with aggravated
family offense, the People filed a special information alleging,
among other things, that defendant had been convicted of criminal
contempt in the second degree on December 10, 2012. Following a
jury trial, defendant was convicted as charged and was thereafter
                              -2-                106693

sentenced to a one-year term in county jail on the criminal
contempt conviction and a 1a to 4-year prison term on the
aggravated family offense conviction. Defendant appeals, and we
affirm.

      Defendant's sole contention on appeal, that the People
failed to prove that he and the victim were members of the same
family or household pursuant to CPL 530.11 (1), is without merit.
CPL 530.11 (1) (e) provides that the term "members of the same
family or household" includes "persons who are not related by
consanguinity or affinity and who are or have been in an intimate
relationship regardless of whether such persons have lived
together at any time. Factors . . . consider[ed] in determining
whether a relationship is an 'intimate relationship' include but
are not limited to: the nature or type of relationship,
regardless of whether the relationship is sexual in nature; the
frequency of interaction between the persons; and the duration of
the relationship. Neither a casual acquaintance nor ordinary
fraternization between two individuals in business or social
contexts shall be deemed to constitute an 'intimate
relationship.'"

      At trial, the victim testified that defendant had been her
boyfriend for more than three years. According to the victim,
defendant had lived with her "most of the time" for the prior
three years. The victim also testified that she was sexually
intimate with defendant during their relationship. Moreover, a
police officer testified that defendant had stated – after law
enforcement found him in the woods with the victim in May 2013 –
that he was "just trying to be with his girl" and that he and the
victim had just had sex. Considering the foregoing, legally
sufficient evidence supported the conclusion that defendant and
the victim were in an intimate relationship (see CPL 530.11 [1]
[e]; cf. Matter of Samantha I. v Luis J., 122 AD3d 1090, 1091-
1092 [2014]; Matter of Jessica D. v Jeremy H., 77 AD3d 87, 88-90
[2010]), and, granting appropriate deference to the jury's
credibility determinations (see People v Shoemaker, 119 AD3d
1073, 1074 [2014], lv denied 25 NY3d 992 [2015]), the finding
that defendant and the victim were in an intimate relationship is
not against the weight of the evidence.
                        -3-                  106693

Garry, Rose, Mulvey and Aarons, JJ., concur.



ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court